Citation Nr: 0901033	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-40 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for acute bronchial asthma.


ATTORNEY FOR THE BOARD

H. Yoo,  Associate Counsel


INTRODUCTION

The veteran had active service with the U.S. Navy from 
September 1943 to April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO). 



FINDING OF FACT

The veteran's current acute bronchial asthma was not incurred 
in service and is not related to service.


CONCLUSION OF LAW

The acute bronchial asthma was not incurred or aggravated in 
the veteran's active duty service. 38 U.S.C.A §§ 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In March 2007, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§ 3.159(b) (2008). Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In addition, the veteran was provided with a notice 
of effective date and disability rating regulations pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records. 

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  Therefore, the duty to notify and assist has been 
met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned. 38 C.F.R. § 3.303(b) (2008).  

The veteran claims service connection for acute bronchial 
asthma, allegedly incurred during service.   In July 1990, 
the veteran was diagnosed with acute bronchial asthma.  See 
Millard Fillmore Hospital record, dated July 1990.  Since the 
initial diagnosis in July 1990, a private medical examination 
record reports that the veteran was still undergoing 
treatment for the condition in December 2007.  See Dr. F. N. 
Campagna's examination record, dated December 2007.

The veteran's in-service medical record is absent of any 
treatment or diagnosis for acute bronchial asthma or 
respiratory conditions.  See In-service medical records, 
dated October 1943 to April 1946.  Furthermore, the veteran's 
service entrance and separation medical examinations are also 
lack evidence of acute bronchial asthma.  See Service 
entrance and separation examination record, dated February 
1943 and April 1946, respectively.  The veteran's separation 
examination reflects that an x-ray taken of the veteran's 
respiratory system are negative of any conditions.  

The United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this 
case, the first recorded diagnosis of acute bronchial asthma 
occurred in July 1990; forty four years after the veteran 
left service.  In addition, the veteran has not submitted any 
competent medical evidence relating his condition to service, 
and although he has reported that such a link exists, as a 
layperson, he is not competent to comment on the etiology of 
a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Even if the Board conceded in-service bronchial asthma, based 
on the normal findings at separation, the length of time 
between separation and the initial manifestation of acute 
bronchial asthma and the lack of a nexus opinion the evidence 
for the veteran's claim is outweighed by the countervailing 
evidence.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Entitlement to service connection for acute bronchial asthma 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


